DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04 APRIL 2022 have been fully considered but they are not persuasive in relation to the prior art rejection(s) of record. On pages 6-8 of Applicant's remarks, Applicant argues (regarding at least claim 22) that the cited prior art combination of Chen (US 2011/0064146) and WO 2017/134110 to Skupin does not disclose all claimed limitations.  Specifically, Applicant argues that Skupin fails to disclose an extractor (or constructor) referencing a group of tracks, nor a constructor type with the claimed semantic.  Additionally, Applicant also argues that Chen does not disclose the concept of sub-picture track where the track contains spatial sub-part of a complete sample, nor an extractor referencing a group of tracks.  The Examiner respectfully disagrees that the combination of references does not disclose these limitations.  It is initially noted that Applicant appears to be arguing against the references individually.  According to the MPEP, One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Secondly, as was shown in the previous rejection, the primary reference of Chen was already cited as disclosing (among other things) an extractor track comprising an extractor, the extractor comprising reference information (see Chen; constructing an extractor track that contains extractor reference information; page 22, paragraph 209), a NAL unit constructor (see Chen; page 10, paragraph 98), and sub-picture tracks and alternative subpicture tracks (see Chen; obtaining various tracks; page 3, paragraph 31, and wherein tracks can include at least subset tracks; page 11, paragraphs 102 and 104, and sub-bitstream also; page 15, paragraph 142, and wherein including alternates with groups; page 3, paragraph 31, and page 4, paragraphs 36-37).  The secondary reference of Skupin was then brought in to explicitly show a constructor referencing at least one of a set of tracks, the constructor being characterized by a constructor type for indicating that the track of the referenced set of tracks correspond to tracks from which extracting data, with the reference being cited as disclosing (among other things) a constructor referencing at least one of a set of tracks, the constructor being characterized by a constructor type for indicating that the track of the referenced set of tracks correspond to tracks from which extracting data (see Skupin; extractor with constructor of certain type that is used to reference data from particular tracks for extraction; page 32, line 10 - page 33, line 10, and again with types of constructors; page 17, lines 4-14).  Therefore, when taking the prior art references together as a whole, the combination of references does disclose these claimed limitations.  Finally, it is noted that Applicant argues against the Chen reference about a sub-picture track where the track contains spatial sub-part of a complete sample; however, such a detailed description of a sub-picture track is not provided in the current claim language, and so the Examiner must give the broadest reasonable interpretation in light of the specification (without reading the specification into the claims).  In that respect, the citations from Chen about the sub-picture tracks being various tracks including at least subset tracks and sub-bitstreams, are sufficient to cover the as-claimed sub-picture tracks.  If Applicant intends to have these limitations specifically defined as "the track contains spatial sub-part of a complete sample", it is suggested to include such language.  
Any of Applicant’s other arguments not specifically addressed are considered moot in view of the Examiner’s above reply and/or the grounds/citations provided in the current office action.
Applicant is suggested to provide more detail as to what they believe constitutes the true invention of the application.  This could help distinguish over the prior art of record, alleviate misinterpretation issues, and serve to move prosecution forward on the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2011/0064146 in view of WO 2017/134110 A1 (herein Skupin).

Regarding claim 22, Chen discloses a method for forming video data in a server (with at least a server; page 4, paragraph 38, and page 8, paragraph 80), the video data comprising a plurality of frames (with at least a plurality of frames; page 6, paragraph 62), the method comprising: 
obtaining a plurality of sub-picture tracks (obtaining various tracks; page 3, paragraph 31, and wherein tracks can include at least subset tracks; page 11, paragraphs 102 and 104, and sub-bitstream also; page 15, paragraph 142), at least some of the sub-picture tracks being grouped into sets of tracks (can be grouped; page 3, paragraph 31, and page 4, paragraphs 36-37, and page 11, paragraph 107); 
generating an extractor track comprising an extractor, the extractor comprising reference information (constructing an extractor track that contains extractor reference information; page 22, paragraph 209); and 
forming each of the tracks in a least one media file (combining into a file; page 22, paragraphs 209-210).  
While Chen also discloses a NAL unit constructor (page 10, paragraph 98), as well as sub-picture tracks and alternative subpicture tracks (obtaining various tracks; page 3, paragraph 31, and wherein tracks can include at least subset tracks; page 11, paragraphs 102 and 104, and sub-bitstream also; page 15, paragraph 142, and wherein including alternates with groups; page 3, paragraph 31, and page 4, paragraphs 36-37), Chen does not explicitly disclose a constructor referencing at least one of a set of tracks, the constructor being characterized by a constructor type for indicating that the track of the referenced set of tracks correspond to tracks from which extracting data; and 
encapsulating.  
In a related art, Skupin does disclose a constructor referencing at least one of a set of tracks, the constructor being characterized by a constructor type for indicating that the track of the referenced set of tracks correspond to tracks from which extracting data (extractor with constructor of certain type that is used to reference data from particular tracks for extraction; page 32, line 10 - page 33, line 10, and again with types of constructors; page 17, lines 4-14); and 
encapsulating (page 26, lines 5-10).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Chen and Skupin by allowing constructors to be utilized by the already present extractor of Chen, in order to provide an improved system and method for a video streaming concept which allows for a more efficient way of region of interest signaling (Skupin; page 1, lines 30-33).

Claim 26, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 22.  The following additional limitations are also disclosed: 
a device comprising a processor (Chen; with device having at least a processor; page 2, paragraphs 12 and 16).

Claim 28, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 22.  The following additional limitations are also disclosed: 
a computer-readable storage medium storing instructions (Chen; with computer-readable storage medium having executable instructions thereon; page 2, paragraphs 12 and 16).

Claims 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2011/0064146 in view of WO 2017/134110 A1 (herein Skupin) and further in view of Rombakh et al., US 2018/0255325.

Regarding claim 23, Chen in view of Skupin discloses a method for generating a bitstream from a media file comprising encoded media data, the method comprising: a constructor referencing a set of tracks, the constructor being characterized by a constructor type for indicating that the sub-picture tracks of the referenced set of tracks correspond to alternative subpicture tracks from which extracting data, as indicated by the citations and/or rationale provided in the rejection of similar claim 22.  
Chen in view of Skupin also discloses obtaining a Network Abstraction Layer Unit, NALU, belonging to the media file (Chen; with use of NALUs; page 6, paragraph 56-57); 
determining that the NALU is an extractor comprising data (Chen; with NALU and extractors; page 7, paragraphs 68-70); 
identifying a track from the set of tracks from which extracting data (Chen; used to identify tracks; page 7, paragraphs 68-70, and Skupin; used to reference data from particular tracks for extraction; page 32, line 10 - page 33, line 10); and 
identifying a NALU in the identified track that is referenced by the constructor (Chen; used to identify NALU from the tracks; page 7, paragraphs 68-70, and with NALU constructors; page 10, paragraph 98, and Skupin; constructor of certain type that is used to reference data from particular tracks for extraction; page 32, line 10 - page 33, line 10).  
Chen in view of Skupin does not explicitly disclose append data of an identified NALU to a bitstream.  
In a related art, Rombakh does disclose append data of an identified NALU to a bitstream (identifiable NALU information can be appended to the data in the bitstream; page 2, paragraphs 21-22). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Chen, Skupin, and Rombakh by allowing appended information to be included in the bitstream, in order to provide an improved system and method useful for performing fault recovery of a video bitstream (Rombakh; page 1, paragraph 5).

Regarding claim 24, Chen in view of Skupin and Rombakh discloses the identified track is the first track in the file in the set of tracks (Chen; identified first track; page 1, paragraph 9, and pages 1-2, paragraph 10).

Regarding claim 25, Chen in view of Skupin and Rombakh discloses data of the identified NALU corresponds to the payload of the identified NALU (Chen; NALU payload; page 6, paragraphs 57 and 61).

Claim 27, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 23.  The following additional limitations are also disclosed: 
a device comprising a processor (Chen; with device having at least a processor; page 2, paragraphs 12 and 16).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424